DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, and 4-17 are pending.

Response to Arguments
The objection to the drawings is withdrawn.

The rejection of Claims 16-17 under 35 USC §101 is withdrawn.

The objections to Claims 6 and 9 are withdrawn.

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 12, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0355330) in view of Gilbert (US 2019/0285931). All reference is to Lin unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Lin teaches a displaying device, wherein the displaying device comprises: 
a first display panel [fig. 2 @110], comprising a plurality of first pixel units [fig. 1 @EDP and fig. 5 @510, ¶0034, “the quantity of the pixel blocks 510 is equal to the resolution of the light-emitting display layer 110”] 
that are able to display a color [¶0028, “the light-emitting display layer 110 is, for instance, a micro LED display having a plurality of pixels arranged in a matrix, and each of the pixels includes a plurality of LEDs respectively emitting beams of different colors, such as red, blue and green beams. In the invention, the quantity, color composition, and arrangement method . . . etc. of the LEDs in each of the pixels of the light-emitting display layer 110 are not limited”], wherein 
each of the first pixel units [fig. 1 @EDP] comprises a red LED, a green LED, and, a blue LED [¶0028]; and
a second display panel [fig. 1 @120], provided on a light exiting side of the first display panel [fig. 1 @IB is light direction], and comprising a plurality of second pixel units [fig. 1 @LCP]; wherein 
a distribution density of the plurality of second pixel units [fig. 1 @LCP] is greater [¶0029, as shown in FIG. 1, one pixel EDP of the light-emitting display layer 110 can correspond to 4 pixels LCP of the liquid crystal display layer 120”] than a distribution density of the first pixel units [fig. 1 @EDP and fig. 5 @510], 
a driving circuit [fig. 2 @140] configured for 
acquiring first grayscale [DS, GS, and BL display driving signals contain grayscale values for each pixel in the respective driven display] values [fig. 2 @BL, ¶0023, “The light-emitting display image processing circuit 130 receives a first display signal DS and generates a plurality of second display signals BL based on the first display signal DS. The resolution of the second display signals BL can be lower than that of the first display signal DS.” The resolution is the resolution of the first display panel (fig. 1 @110)]of each of the sub-pixel units [¶0045 teaches second display signals BL includes color information for first pixel unit (EDP), Perdices-Gonzalez teaches EDP pixel comprising subpixels (fig. 18C @RGB)] of the first display panel [fig. 1 @110],  
determining second grayscale values [fig. 2 @GS] of each of the second pixel units [fig. 1 @LCP] of the second display panel [fig. 1 @120] according to the first grayscale values [fig. 2 @BL are first grayscale values, ¶0039, “The liquid crystal compensation processing circuit 140 can calculate the grayscale display signal based on the first display signal DS and calculate the grayscale compensation parameter based on the second display signals BL, and generate a third display signal GS based on the grayscale display signal and the grayscale compensation parameter”], and according to the second grayscale values [GS], 
driving the second display panel to display, to regulate a transmittance of an emergent light of the first display panel through the second display panel [¶0026, “drives the liquid crystal display layer according to the third display signal GS in simultaneously in each frame so as to cause the grayscale variation of the image beam IB after the image beam IB has passed through the liquid crystal display layer 120”].
Lin does not teach the first pixel unit comprises a red LED sub-pixel, a green LED sub-pixel, and a blue LED sub-pixel wherein the second grayscale values of each of the second pixel units of the second display panel are determined according to the first grayscale values of each of the sub-pixel units by interpolation
Gilbert teaches the first pixel unit comprises a red LED sub-pixel [fig. 7b @R], a green LED sub-pixel [fig. 7b @G], and a blue LED sub-pixel [fig. 7b @B];
 second polarizer [¶0095, “Pixels in the contrast-improving panel can be driven based on the luminance of a corresponding (or related) input pixel”] values [fig. 7B @polarizer (i, j)] of each of second pixel units [fig. 7B @780 P(i, j)] of a second display panel [fig. 7B@780] are determined according to first grayscale values [fig. 4C @RinGinBin] of each of the sub-pixel units [fig. 7B @750 (R)] by interpolation  [¶0090, “The sub-pixel interpolation module interpolates values for each pixel of the polarization control panel (e.g., each pixel may be considered a sub-pixel relative to the larger pixels of the image-generating panel)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of determining each of a plurality of second pixel values, based on first grayscale values, by interpolation, as taught by Gilbert, into the displaying device taught by Lin in order to reduce the computations required to determine the second pixel values
Lin in view of Gilbert does not teach the polarizer values are grayscale values
Before the application was filed it would have been obvious to one of ordinary skill in the art to specify polarizer driving signals, that are based on the luminance values of corresponding input pixels, in terms of grayscale, in order to utilize a luminance measurement that is directly related to the control of light transmission through a liquid crystal pixel. 

Regarding Claim 4 (Currently Amended), Lin in view of Gilbert teaches the displaying device according to Claim 1, wherein 
the second display panel [fig. 1 @120] is a liquid-crystal display panel that does not have a color film [¶0029, “The liquid crystal display layer 120 can be a liquid crystal panel, and in the present embodiment, the liquid crystal display layer 120 is a colorless liquid crystal panel”].

Regarding Claim 5 (Original), Lin in view of Gilbert teaches the displaying device according to Claim 4, wherein 
the first display panel [fig. 1 @110] is an OLED display panel [Perdices-Gonzalez: ¶0067, “display 110 may include any suitable type of display, such as for example, organic light-emitting diode (OLED) display”].

Regarding Claim 12 (Currently Amended), Lin in view of Gilbert teaches the displaying device according to Claim 1, wherein the driving method comprises:
acquiring the first grayscale [DS, GS, and BL display driving signals contain grayscale values for each pixel in the respective driven display] values [fig. 2 @BL, ¶0023, “The light-emitting display image processing circuit 130 receives a first display signal DS and generates a plurality of second display signals BL based on the first display signal DS. The resolution of the second display signals BL can be lower than that of the first display signal DS.” The resolution is the resolution of the first display panel (fig. 1 @110)] 
of each of the sub-pixel units [¶0045 teaches second display signals BL includes color information for first pixel unit (EDP), Gilbert teaches EDP pixel comprising subpixels (fig. 7B @RGB)] of the first display panel [fig. 1 @110]; and 
determining the second grayscale values [fig. 2 @GS] of each of the second pixel units [fig. 1 @ LCP] of the second display panel [fig. 1 @120] according to the first grayscale values [fig. 2 @BL are first grayscale values, ¶0039, “The liquid crystal compensation processing circuit 140 can calculate the grayscale display signal based on the first display signal DS and calculate the grayscale compensation parameter based on the second display signals BL, and generate a third display signal GS based on the grayscale display signal and the grayscale compensation parameter”], and 
according to the second grayscale values [GS], driving the second display panel to display, to regulate the transmittance of the emergent light of the first display panel through the second display panel [¶0026, “drives the liquid crystal display layer according to the third display signal GS in simultaneously in each frame so as to cause the grayscale variation of the image beam IB after the image beam IB has passed through the liquid crystal display layer 120”].

Regarding Claim 13 (Original), Lin in view of Gilbert teaches the driving method according to Claim 12, wherein 
the first display panel comprises a first sub-pixel unit [fig. 1 @EDP, Gilbert teaches color pixel EDP is comprised of a plurality of sub-pixels fig. 7B]
an orthographic projection [fig. 1 is an orthographic projection of first pixel EDP onto second pixel LCP] of the first sub-pixel unit [ one quarter of pixel EDP which Gilbert teaches is fig. 18C @R] on the second display panel [fig. 1 @120] covers a preset quantity [one] of second pixel units, [fig. 1 @LCP] and the step of determining second grayscale values of each of the second pixel units of the second display panel according to the first grayscale values comprises:
according to the first grayscale [DS, GS, and BL display driving signals contain grayscale values for each pixel in the respective driven display] value of the first sub-pixel unit [BL contains the value of the first pixel EDP which gilbert teaches is first sub-pixel (fig. 7B @R)], 
the first grayscale values of neighboring sub-pixel units of the first sub-pixel unit [BL contains grayscale values for all pixels in the first display, which Gilbert  teaches are fig. 7B @R and G and B for each pixel EDP; pixels in the same display are neighboring pixels], and the preset quantity [one pixel], 
determining second grayscale values [¶0039 teaches determining GS based on BL for all pixels LCP], that correspond [determining GS determines the grayscale values for (one) each LCP] to the preset quantity [one] of second pixel units [fig. 1 @LCP].

Regarding Claim 15 (Original), Lin in view of Gilbert teaches the driving method according to Claim 12, wherein 
the driving method is implemented when computer-readable code [¶0162] is executed by one or more processors [fig. 32 @3202] of a calculating and processing device [fig. 28 @3200] comprising:
a memory [fig. 32 @3204] storing the computer-readable code [¶0162].

Regarding Claim 16 (Currently Amended) Lin in view of Gilbert teaches a computer program product, comprising a non-transitory computer readable storage medium [fig. 32 @3204] storing computer-readable code [¶0162], and implementing the method of Claim 12 by executing the computer readable code on a calculating and processing drive [¶0162]

Regarding Claim 17 (Currently Amended), Lin in view of Gilbert teaches a non-transitory computer-readable medium [fig. 32 @3204] wherein the non-transitory computer readable medium stores computer-readable code and when the computer-readable code is executed on a calculating and processing device [¶0182], the computer-readable code causes the calculating and processing device to implement the driving method according to Claim 12.

Claims 2, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gilbert and Perdices-Gonzalez (US 2017/0310956). All reference is to Lin unless otherwise indicated.

Regarding Claim 2 (Original), Lin in view of Gilbert teaches the displaying device according to Claim 1
 Lin in view of Gilbert does not teach an orthographic projection [fig. 1 is an orthographic projection of first pixel EDP onto second pixel LCP] of each of the sub-pixel units [Perdices-Gonzalez: fig. 18C where each subpixel is one quadrant of pixel 160] on the second display panel [fig. 1 @120] covers a preset quantity [1] of second pixel units.
Perdices-Gonzalez teaches an orthographic projection of each of the sub-pixel units [fig. 6 @160] on the second display panel [fig. 6 @140] covers a preset quantity [4] of second pixel units [fig. 6 @160 on panel 150]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a single display pixel corresponding to multiple modulation pixels, as taught by Perdices-Gonzalez into the displaying device taught by Lin in view of Gilbert in order to modulate display pixels using modulation pixels at higher resolution that the display pixels.

Regarding Claim 7 (Original), Lin in view of Gilbert teaches the displaying device according to Claim 4
Lin in view of Gilbert does not teach the first display panel [Perdices-Gonzalez: fig. 1 @140] is a liquid crystal display panel [Perdices-Gonzalez: ¶0096, “rear display 140 may each be a color display”] provided with a color filter [Perdices-Gonzalez: ¶0101, “each subpixel of an LCD pixel may include a color filter that transmits a particular color (e.g., red, green, or blue) and removes or filters other color components (e.g., a red filter may transmit red light and remove green and blue color components)”] 
Perdices-Gonzalez teaches a first display panel [fig. 1 @140] is a liquid crystal display panel ¶0096, “rear display 140 may each be a color display”] provided with a color filter [¶0101, “each subpixel of an LCD pixel may include a color filter that transmits a particular color (e.g., red, green, or blue) and removes or filters other color components (e.g., a red filter may transmit red light and remove green and blue color components)”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of providing an LCD display with a color filter, as taught by Perdices-Gonzalez into the displaying device taught by Lin in view of Gilbert in order to create a color LCD display.
Lin in view of Gilbert and Perdices-Gonzalez does not teach a color filter is a film.
The Examiner takes Official Notice that it is well known in the display art to create color filters using films placed in the light path of each pixel and one of ordinary skill in the art would understand that a color filter for an LCD could embody a film.

Regarding Claim 8 (Original), Lin in view of Gilbert and Perdices-Gonzalez teaches the displaying device according to Claim 7, wherein the displaying device further comprises: 
a backlight source [Perdices-Gonzales: fig. 8 @170] that is provided [Perdices-Gonzalez: fig. 8 illustrates the claimed arrangement] on a side of the first display panel [Perdices-Gonzalez: fig. 8 @140] that is further away from the second display panel [Perdices-Gonzalez: fig. 8 @150].

Regarding Claim 11 (Original), Lin in view of Gilbert teaches the displaying device according to Claim 1
Lin in view of Gilbert does not teach a refresh frequency of the first display panel [Perdices-Gonzalez: fig. 5 @140] and a refresh frequency of the second display panel [Perdices-Gonzalez: fig. 5 @150] are equal [Perdices-Gonzalez teaches operating display 110 which comprises first and second display panels at a frame rate of 30 or 60 FPS, ¶0091, “FIGS. 5 and 6 each illustrate an exploded view of a portion of example display 110. In particular embodiments, display 110 may include front display 150 and rear display 140”, ¶0082, “display 110 may display information that changes frequently (e.g., a video with a frame rate of 30 or 60 FPS)”]
Perdices-Gonzalez teaches a refresh frequency of a first display panel [fig. 5 @140] and a refresh frequency of a second display panel [fig. 5 @150] are equal [Perdices-Gonzalez teaches operating display 110 which comprises first and second display panels at a frame rate of 30 or 60 FPS, ¶0091, “FIGS. 5 and 6 each illustrate an exploded view of a portion of example display 110. In particular embodiments, display 110 may include front display 150 and rear display 140”, ¶0082, “display 110 may display information that changes frequently (e.g., a video with a frame rate of 30 or 60 FPS)”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of refreshing a first display panel at the same rate as a second display panel, as taught by Perdices-Gonzalez into the displaying device taught by Lin in view of Gilbert in order to modulate the first display at the same refresh rate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gilbert and Albrecht (US 2014/0043369). All reference is to Lin unless indicated otherwise.

Regarding Claim 6 (Currently Amended), Lin in view of Gilbert teaches the displaying device according to Claim 5, wherein 
the first display panel [fig. 1 @110] comprises first grid lines [fig. 1@110 unlabeled lines parallel to X axis bordering each EDP], 
the second display panel [fig. 1 @120] comprises second grid lines [fig. 1 @120 unlabeled lines parallel to X axis bordering each LCP], and 
orthographic projections [fig. 1 is an orthographic projection of first pixel EDP onto second pixel LCP] of the sub-pixel units on the second display panel [fig. 1 @120] overlap [fig. 1 illustrates each quadrant of 110 overlaps with a four pixel quadrant of 120] with the second pixel units [fig. 1 @LCP], and the driving circuit is further configured for, 
within a refresh cycle of one frame of image [¶0044, “in one frame F, the light-emitting display driving circuit 150 drives the light-emitting display layer 110 and the liquid crystal display driving circuit 160 drives the liquid crystal display layer 120 based on the third display signal GS to display a fixed grayscale image”] outputting synchronous scanning signals [construed as the sequence of scan signals generated to drive a display in one frame] to second display panel [fig. 1 @120] scan lines and first display panel [fig. 1 @110] scan lines 
Lin in view of Gilbert does not teach first and second display panel comprise a plurality of scan lines; the sub-pixel units connected to the plurality of first display panel scan lines and second pixel units connected to the plurality of second display panel scan lines 
Albrecht teaches sub-pixel units [fig. 6 @35 RGB] connected to a first display panel [construed as fig. 5 @ 14-1] scan lines [fig. 5 @G] and 
second pixel units [fig. 6 @34] connected [¶0057, “Display driver circuitry such as a display driver integrated circuit and, if desired, associated thin-film transistor circuitry formed on a display substrate layer may be used to produce signals such as data signals and gate line signals (e.g., on data lines and gate lines respectively in display 14) for operating pixels 34 (e.g., turning pixels 34 on and/or off and/or adjusting the intensity of pixels 34)”] to the second display panel [construed as fig. 5 @14-2] scan lines [fig. 5 @G]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate scan and data lines to deliver display driving signals to pixels in an active matrix display, as taught by Albrecht, into the displaying device taught by Lin in view of Gilbert, in order to provide efficient means for delivering control signals to an active matrix display device.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gilbert, Perdices-Gonzales and Albrecht. All reference is to Lin unless indicated otherwise.

Regarding Claim 9 (Currently Amended), Lin in view of Gilbert and Perdices-Gonzalez teaches the displaying device according to Claim 7, wherein 
the first display panel [fig. 1 @110] comprises third grid lines [fig. 1@110 unlabeled lines parallel to Y axis bordering each EDP],
the second display panel [fig. 1 @120] comprises fourth grid lines [fig. 1 @120 unlabeled lines parallel to Y axis bordering each LCP], and 
 orthographic projections [fig. 1 is an orthographic projection of first pixel EDP onto second pixel LCP] of the sub-pixel units [Perdices-Gonzalez: fig. 18C where each subpixel is one quadrant of pixel 160, 160 is fig. 1 @EDP] on the second display panel [fig. 1 @120] overlap [fig. 1 illustrates each quadrant of 110 overlaps with a four pixel quadrant of 120] with the second pixel units [fig. 1 @LCP], and the driving circuit is further configured for, 
within a refresh cycle of one frame of image [¶0044, “in one frame F, the light-emitting display driving circuit 150 drives the light-emitting display layer 110 and the liquid crystal display driving circuit 160 drives the liquid crystal display layer 120 based on the third display signal GS to display a fixed grayscale image”] outputting synchronous scanning signals [construed as the sequence of scan signals generated to drive a display in one frame] to second display panel [fig. 1 @120] scan lines and first display panel [fig. 1 @110] scan lines 
Lin in view of Gilbert and Perdices-Gonzalez does not teach the sub-pixel units connected to a first display panel plurality of scan lines and second pixel units connected to a second display panel plurality of scan lines, and wherein the scanning signal to the second display panel scan lines is delayed as compared with the scanning signal to the first display panel scan lines
Albrecht teaches sub-pixel units [fig. 6 @35 RGB] connected to the first display panel [construed as fig. 5 @ 14-1] scan lines [fig. 5 @G] and 
second pixel units [fig. 6 @34] connected [¶0057, “Display driver circuitry such as a display driver integrated circuit and, if desired, associated thin-film transistor circuitry formed on a display substrate layer may be used to produce signals such as data signals and gate line signals (e.g., on data lines and gate lines respectively in display 14) for operating pixels 34 (e.g., turning pixels 34 on and/or off and/or adjusting the intensity of pixels 34)”] to the second display panel [construed as fig. 5 @14-2] scan lines [fig. 5 @G]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate scan and data lines to deliver display driving signals to pixels in an active matrix display, as taught by Albrecht, into the displaying device taught by Lin in view of Gilbert and Perdices-Gonzalez, in order to provide efficient means for delivering control signals to an active matrix display device.
Lin in view of Gilbert, Perdices-Gonzalez and Albrecht does not teach the scanning signal to the second display panel is delayed as compared with the scanning signal to the first display panel 
Before the application was filed there was a well-known desire in the display art to combine the emission characteristics of an LED display with the optical control capabilities of an LCD display in order to adjust or correct the light emitted from the LED display by modulating the emitted light with the LCD display elements. 
At the time it was well known that LED displays and LCD displays were based on different principles which potentially complicated the ability to control both display types simultaneously. One problem was the different response of each display type to a control signal. An example is the delay between applying a control signal to an LC element and the LC element reaching the state required by the control signal. 
Before the application was filed, there had been a finite number of identified, predictable potential solutions to simultaneously driving display device with different response characteristics to driving signal, including delaying control signals to compensate for the response time of different types of displays. 
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding Claim 10 (Original), Lin in view of Gilbert, Perdices-Gonzalez and Albrecht teaches the displaying device according to Claim 9
Lin in view of Gilbert, Perdices-Gonzalez and Albrecht does not teach a delay time of the scanning signal to the fourth grid lines as compared with the scanning signal to the third grid lines is a response time of the first display panel
Before the application was filed there was a well-known desire in the display art to combine the emission characteristics of an LED display with the optical control capabilities of an LCD display to modulate the light emitted from the LED display with the LCD display elements. 
At the time it was well known that LED displays and LCD displays were based on different principles which potentially complicated the ability to control both display types simultaneously. One problem was the different response of each display type to a control signal. An example is the delay between applying a control signal to an LC element and the LC element reaching the state required by the control signal. 
Before the application was filed, there had been a finite number of identified, predictable potential solutions to simultaneously driving display device with different response characteristics to driving signal, including delaying control signals to compensate for the response time of different types of displays. 
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gilbert and Gao (US 11,164,543). All reference is to Lin unless indicated otherwise.

Regarding Claim 14 (Original), Lin in view of Gilbert teaches the driving method according to Claim 13, wherein the step of, according to the first grayscale value of the first sub-pixel unit, the first grayscale values of the neighboring sub-pixel units of the first sub-pixel unit, and the preset quantity, determining the second grayscale values that correspond to the preset quantity of second pixel units comprises:
according to a difference [¶0040 teaches determining a maximum average between the R, G and B color values (construed as grayscale values), which is equivalent to determining the difference between the R, G, and B values] between the first grayscale value of the first sub-pixel unit [Gilbert teaches fig. 7B @R for each pixel EDP] and the first grayscale values of neighboring sub-pixel units [Gilbert: fig. 7B @G and fig. 7B @B for each pixel EDP] of the first sub-pixel unit [¶0040 teaches determining the maximum average of color values of each pixel EDP, and the preset quantity [one, construed as “for each second pixel unit], 
determining second grayscale values [GS, ¶0041 teaches determining the grayscale compensation factor for each pixel EDP which corresponds to one pixel LCP, ¶0042 teaches GS is a function of the grayscale compensation factor which is based on the maximum average color value] that correspond to the preset quantity of second pixel units [construed as determine the GS which contains  the second grayscale value for each second pixel unit]
Lin in view of Gilbert does not teach determining grayscale compensation values by interpolative processing
Gao teaches determining grayscale compensation values by interpolative processing [Col. 20 lines 12-14, “The second gray-scale compensation value determination unit 128 may be configured to according to a linear interpolation method”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to mathematically determine an unknown value related to a plurality of known values by the method of linear interpolation, as taught by Gao, into the method, taught by Lin in view of Gilbert in order to calculate missing values without requiring memory to store the necessary look up tables.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694